Citation Nr: 1230843	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cholelithiasis.  

2.  Entitlement to service connection for fatty liver.   

3.  Entitlement to service connection for elevated ferritin levels.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to a higher disability rating for left ulnar neuropathy.  

7.  Entitlement to a higher disability rating for peripheral neuropathy in the left upper extremity.  

8.  Entitlement to a higher disability rating for peripheral neuropathy in the right upper extremity.  

9.  Entitlement to a higher disability rating for peripheral neuropathy in the left lower extremity.  

10.  Entitlement to a higher disability rating for peripheral neuropathy in the right lower extremity.  

11.  Entitlement to a higher disability rating for a left elbow scar.  

12.  Entitlement to an initial disability evaluation for diabetes mellitus, type II (diabetes), currently rated as 20 percent disabling.    


REPRESENTATION

Appellant (Veteran) represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.    

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing.  The transcript of that hearing is included in the claims file. 


FINDINGS OF FACT

1.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for cholelithiasis.  

2.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for fatty liver.   

3.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for elevated ferritin levels.  

4.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for hypertension. 

5.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for a back disorder.  

6.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for left ulnar neuropathy.  

7.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for peripheral neuropathy in the left upper extremity.  

8.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for peripheral neuropathy in the right upper extremity.  

9.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for peripheral neuropathy in the left lower extremity.  

10.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for peripheral neuropathy in the right lower extremity.  

11.  On June 28, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a higher disability rating for a left elbow scar.  

12.  The preponderance of the evidence of record indicates that, prior to June 28, 2012, the Veteran's treatment for diabetes included insulin use, use of hypoglycemic agents, and a restricted diet.   

13.  The preponderance of the evidence of record indicates that, from June 28, 2012, the Veteran's diabetes has required insulin use, restricted diet, and regulation of activities, but has not been productive of ketoacidosis or hypoglycemic reactions, or necessitated at least twice monthly visits to a diabetic care provider.  
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for cholelithiasis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the issue of entitlement to service connection for fatty liver by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the issue of entitlement to service connection for elevated ferritin levels by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the issue of entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the issue of entitlement to service connection for a back disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for left ulnar neuropathy by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for peripheral neuropathy in the left upper extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for peripheral neuropathy in the right upper extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

9.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for peripheral neuropathy in the left lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

10.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for peripheral neuropathy in the right lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

11.  The criteria for withdrawal of the issue of entitlement to a higher disability evaluation for a left elbow scar by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

12.  The criteria for a rating in excess of 20 percent, for the Veteran's service-connected diabetes, had not been met prior to June 28, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

13.  From June 28, 2012, the criteria for a 40 percent disability rating, for the Veteran's service-connected diabetes, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Claims Withdrawn By the Veteran

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, at the time of the June 2012 hearing, the appellant withdrew the claims of service connection for cholelithiasis, fatty liver, elevated ferritin levels, hypertension, and a back disorder.  He also withdrew claims for increased rating for left ulnar neuropathy, for peripheral neuropathy in the left and right upper extremities, for peripheral neuropathy in the left and right lower extremities, and for a left elbow scar.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims.  Each is dismissed.


II.  The Claim for Increased Rating


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by several letters to the Veteran dated between April 2007 and October 2011.  In these letters, VA informed the Veteran that, in order to substantiate his March 2007 claim to service connection for diabetes, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The letters also provided the Veteran with information regarding the assignment of disability ratings and effective dates in claims for service connection that are granted (as in this case).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

The Board notes, moreover, that the Veteran's claim has been readjudicated several times (in the December 2007 Statement of the Case (SOC), and in three subsequent Supplemental SOCs, the most recent of which is dated in January 2012).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  VA provided the Veteran with adequate VA compensation examinations as well, the most recent of which is dated in July 2010.    

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Increased Rating for Diabetes

On March 28, 2007, VA received the Veteran's original service connection claim for diabetes.  In the September 2007 rating decision on appeal, the RO granted the Veteran's claim, and assigned a disability rating of 20 percent effective February 13, 2007 (prior to the date of claim).  The Veteran appealed the assigned rating. 

In this decision, the Board must review the evidence of record, and must determine whether a rating in excess of 20 percent has been warranted at any time since the claim for service connection in March 2007.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

Diabetes is rated under Diagnostic Code (DC) 7913 of 38 C.F.R. § 4.119.  Under this code, ratings of 10, 20, 40, 60, and 100 percent are authorized.  As the Veteran has already been rated as 20 percent disabled effective February 13, 2007, the Board will limit its analysis to whether a rating in excess of 20 percent is due here.  See Fenderson, supra.   

Under DC 7913, a 20 percent rating is due where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is due where the disorder requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913. 

With disability compensation claims, VA adjudicators are directed to assess lay as well as medical evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The relevant evidence of record dated since the Veteran's claim in March 2007 consists of private and VA treatment records, several VA compensation examination reports, and lay statements by the Veteran.  The VA and private treatment records dated between 2007 and 2011, and several VA compensation examination reports, clearly note that the Veteran has been treated for diabetes since his claim to service connection in March 2007.  This evidence indicates that since his claim for service connection, the Veteran's treatment for diabetes has required a restricted diet and the use of either insulin or hypoglycemic agents.  Moreover, since June 28, 2012, the evidence indicates that the Veteran's treatment for diabetes has also necessitated the regulation of his activities.    

A March 2007 VA report notes the Veteran's use of hypoglycemic agents to treat his diabetes.  An April 2007 note from his private physician indicated treatment for diabetes with medication use.  A May 2007 VA report notes diabetes "controlled with oral medication" and states that the Veteran "watches his sugar and fat intake."  But the May 2007 VA examiner also found that "[a]ctivities of daily living are not affected" by the diabetes, and that the Veteran had no history of ketoacidosis, hypoglycemia, diabetes-related hospitalizations or complications, restriction of activities due to diabetes, and no special diet.  

A November 2009 VA compensation examination report notes insulin use and restriction of diet, but no hospitalizations for diabetes, no hypoglycemic episodes, no ketoacidosis, and no restriction of activities.  This examiner noted peripheral neuropathy as a complication of diabetes, but noted no other complications.  Similarly, the July 2010 VA examiner noted no history of hospitalizations, ketoacidosis, or hypoglycemic reactions.  The examiner indicated the Veteran was on a low-calorie and low-carbohydrate diet, and used insulin.  The examiner indicated that the Veteran visited his provider 3-4 times per year for diabetes.  This examiner noted a complication of retinopathy.  The examiner also reiterated a finding noted in an August 2008 VA examination report addressing hypertension, that hypertension was not secondary to diabetes.  

Based on the aforementioned evidence, the Board finds a rating in excess of 20 percent unwarranted for diabetes prior to June 28, 2012.  The noted evidence indicates that the Veteran's diabetes did not necessitate the regulation of his activities.  However, during his Board hearing on June 28, 2012, the Veteran submitted into the record a letter from his private physician.  The letter states that treatment of the Veteran's diabetes requires insulin use, a restricted diet, and regulation of activities.  Based on this letter, the Board finds a 40 percent rating warranted under DC 7913, effective June 28, 2012.  38 C.F.R. § 4.119.  

A rating in excess of 40 percent is unwarranted here, however.  The evidence does not indicate that episodes of ketoacidosis or hypoglycemic reactions have caused the Veteran to be hospitalized more than once per year, or has caused him multiple monthly visits to a diabetic care provider.  See 38 C.F.R. § 4.119, DC 7913.  Indeed, the medical evidence clearly states that the Veteran's diabetes has not caused these problems.  As indicated earlier, the VA examiners who assessed the Veteran's condition noted expressly that the Veteran has not experienced ketoacidosis or hypoglycemic reactions, did not require hospitalizations for his diabetes, and did not require twice-monthly visits with his diabetic care provider.  Indeed, the July 2010 VA examiner indicated that the Veteran visits his care provider 3-4 times per year for his diabetes.  As such, a 60 percent rating is not warranted for the Veteran's diabetes.  See 38 C.F.R. § 4.119, DC 7913.  In summary, the Board finds a rating in excess of 20 percent unwarranted prior to June 28, 2012, but a rating of 40 percent warranted from that date.  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.





Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the code - under DC 7913 - addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected diabetes at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The claim of entitlement to service connection for cholelithiasis is dismissed.  

The claim of entitlement to service connection for fatty liver is dismissed.   

The claim of entitlement to service connection for elevated ferritin levels is dismissed.  

The claim of entitlement to service connection for hypertension is dismissed. 

The claim of entitlement to service connection for a back disorder is dismissed.  

The claim of entitlement to a higher disability rating for left ulnar neuropathy is dismissed.  

The claim of entitlement to a higher disability rating for peripheral neuropathy in the left upper extremity is dismissed.  

The claim of entitlement to a higher disability rating for peripheral neuropathy in the right upper extremity is dismissed.  

The claim of entitlement to a higher disability rating for peripheral neuropathy in the left lower extremity is dismissed.  

The claim of entitlement to a higher disability rating for peripheral neuropathy in the right lower extremity is dismissed.  

The claim of entitlement to a higher disability rating for a left elbow scar is dismissed.  

Entitlement to an initial disability evaluation in excess of 20 percent for diabetes is denied prior to June 28, 2012.  

From June 28, 2012, a 40 percent disability evaluation is granted for diabetes subject to laws and regulations governing the payment of monetary awards. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


